DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
                                   Response to Amendment
Amendment received on 10/04/2021 is acknowledged and entered. Claim 1 has been amended. Claims 11-39 have been withdrawn. Claims 1-40 are currently pending in the application. 
Claim Rejections under 35 U.S.C. 112 have been withdrawn due to the Applicant’s amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 5, 7, 10 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotlieb et al. (US 2017/0046679 A1).
	Claim 1.    Gotlieb et al. (Gotlieb) discloses:
	a)    the user applying for a digital token to a registration of an issuing authority; [0028]; [0034]; [0058]; [0144]; [0202]; [0229]
	b)    the registration verifying the user's information; [0028]; [0034]; [0058]; [0144]; [0202]; [0229]
	c)    after approving the user's application, the issuing authority encapsulating the user's information and other information into an electronic package called a digital token; [0058]; [0201]; [0202]
	d)    the issuing authority sending the digital token to the user by electronic transmission; [0058]; [0201]; [0202]
	e)    the user storing one or multiple digital tokens from the same or different issuing authorities in a mobile device; [0058]; [0201]; [0202]
	f)    the user presenting the digital token to a terminal, said terminal being provided with verification services by a backend infrastructure; [0058]; [0202]; [0229]
	g)    the terminal verifying the digital token or its re-encoded form; [0202]; [0229]-[0232]
	h)    the user being granted permissions and/or privileges once the digital token or its re-encoded form is verified.

	Claim 5. The method of Claim 1, wherein the digital token is re-encoded by:
a) the contents of the digital token being encoded into a visual code such as a QR code; b) the contents of the digital token being hashed; c) the contents of the digital token being virtualized, or d) the contents of the digital token further being tokenized, i.e., the original digital token being substituted with a digital token with non-sensitive data. [0209]; [0257]; [0323]; [0327]

	Claim 7.    The method of Claim 1, further comprising: the user storing one or multiple digital tokens from the same or different issuing authorities in the mobile device, the mobile device managing the digital token(s) using its mobile apps. [0025]; [0030]; [0114]; [0249]

	Claim 10.   The method of Claims 7 or 8, wherein the mobile device and mobile apps are further characterized in that: the mobile device or compatible terminal device visualizing the contents of one digital token and displaying the contents on the screen or generate a digital file to simulate the visual appearance of the corresponding information-contained physical medium, for visual inspection, or for copying or printing purposes. [0037]; [0101]; [0129]; [0316]; [0338]; Figs. 10C-10D
	
	Claim 40. The method of Claim 1, wherein, in the digital token, the user's information encapsulated by the digital token is identity information corresponding to information contained in a corresponding physical medium containing identity information, or is information corresponding to information contained in a physical financial/bank card. [0037]; [0101]; [0129]; [0316]; [0338]; Figs. 10C-10D

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gotlieb in view of Kapczynski (US 2018/0046856 A1).
	Claim 2. The method of Claim 1, further comprising: the issuing authority digitalizing the user's information and encapsulating such information in an electronic package, called a digital token, which may be encrypted or non-encrypted. Gotlieb;
[0028]; [0034]; [0058]; [0202]; [0229]
	Gotlieb does not explicitly teach other information corresponding to information contained in a physical medium, which is disclosed in Kapczynski [0003]; [0004]; [0020].
 (Validated identification ("ID") systems and methods provide individuals with the ability to carry and present a validated digital ID for everyday use, for example as part of a digital wallet, much as one uses a driver's license or other form of ID in a physical wallet) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gotlieb to include the recited limitations, as disclosed in Kapczynski, for the benefit of providing convenience for the customer by enabling the customer provide his/her identification via a smartphone, as specifically stated in Kapczynski [0004]. Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gotlieb to include the recited limitations, as disclosed in Kapczynski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 3.    The method of Claim 2, wherein the digital token further comprising: information corresponding to information printed on an information-contained physical medium, for an identity including an identity card the said information being including the user's name, date of birth, issuance date, expiration date, document number including card number, and for a financial/bank card the said information including the user's name, card number, expiration date, verification codes. Gotlieb, [0034]; [0058]; [0202]; [0229]; Kapczynski, [0003]; [0004]; [0006]; [0020]. Same rationale to combine as applied to claim 2. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

	Claim 4.    Gotlieb discloses the issuing authority sending the digital token to the user by electronic transmission, wired or wireless or a combination of both, said electronic transmission being achieved with encryption or without encryption, and the electronic transmission [0032]; [0035]; [0038]. Kapczynski discloses that the electronic transmission being done by push or pull or a combination of both. [0037]; [0048]. Same rationale to combine as in claim 2. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gotlieb.
	Claim 8. The method of Claim 1, further comprising: encrypting the one or more digital tokens stored on the mobile device, each of the digital token(s) being encrypted in layers or categories or a combination of layers and categories, according to certain criteria including but not limited to frequency of use. Official Notice is taken that it is old and well known in the art to organize information based on certain criteria for convenience of accessing the data. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gotlieb to include the recited limitations, for the benefit of conveniently accessing the data.

	Claim 9.   The mobile apps as recited in Claims 7 or 8, wherein the mobile device and mobile apps are further characterized in that: if the user uses their own private key for the encryption of any digital token, the private key getting additional protection such as static password or be placed in the external cloud, or being placed on separate smart cards. The Examiner notes, that the recited limitations (if the user uses their own private key…) do not move to distinguish the claimed invention from the cited reference. This phrase is conditional limitation, where the noted “if” step are not necessarily performed.
Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other functions are conditionally invocable under certain other hypothetical scenarios MPEP 2111.04 II (Contingent Limitations); See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential)

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gotlieb in view of Kunz et al. (US 2014/0040125 A1).

	Claim 10.   Gotlieb discloses the mobile device and mobile apps as recited in Claims 7 or 8, further characterized in that: the mobile device or compatible terminal device visualizing the contents of any digital token. Further, Kunz et al. (Kunz) discloses
displaying the contents on the screen or generate a digital file (such as a digital image or a pdf file) to simulate the visual appearance of the corresponding information-contained physical medium, for visual inspection, or for copying or printing purposes. Figs. 5 and 6; [0023]-[0026]; [0098]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gotlieb to include the recited limitations, as disclosed in Kunz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

Response to Arguments
	Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
	In response to Applicant arguments regarding virtualization or tokenization limitations, it is respectfully noted that claim rejections under 35 USC 112 have been withdrawn, therefore the arguments are moot.

	Applicant further argues that the subject matter of the cited paragraphs [0028]; [0034] and [0058] in the Gotlieb’s published application are not supported by the Gotlieb’s provisional applications, and that the Examiner does not provide particular paragraphs in Gotlieb.
	The Examiner respectfully disagrees and maintains that the Gotlieb’s provisional applications provide support for the cited paragraphs [0028]; [0034] and [0058]; specifically, the Gotlieb Provisional No. 3 (filed March 11, 2013) discloses the subject matter at page 54, [00149] – page 74, [00190]; page 74, [00191] – page 81, [00209];  and the Gotlieb Provisional No. 61/779,334 (filed March 13, 2013) discloses the subject matter at  page 58, [00144] – page 81, [00194]; and page 81, [00195] – page 86, [00208].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiser et al. US 7,263,497 B1 and Nassiri, Nick, US 2003/0070072 A1 disclose encapsulating techniques, such as authenticating input information, and creating an electronic document encapsulating the input electronic data with the document requested, such as a passport or social security card.

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        8/01/2022